ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
A PETITION FOR REVIEW dated February 16, 2001, having been filed by John Christian on behalf of C.C., a minor Indian child, from a denial of a Petition for an Order to Restrain, also dated February 16, 2001, the Honorable Barry C. Big Horn Sr., presiding. The Tribal Court had previously issued its “generic” restraining order from the bench on February 16, 2001, during the defendant’s arraignment. While we agree that defendant has been ordered, in the broadest sense, to stay away from the victim(s) and witness(es) in the criminal matter now pending against him, such oral admonishment may not suffice when our children are at risk. This petition involves a parent who desires only to offer the utmost protection for his child and, who does not feel that the “non-specific” order issued by the Court is sufficient to provide the requisite protection. We agree. Accordingly, and for good cause appearing,
IT IS NOW THEREFORE THE ORDER OF THIS COURT THAT:
1. This matter is remanded to the Tribal Court with instructions to immediately issue an appropriate, specific order, restraining the named defendant from any contact with C.C., a minor Indian child, until such time as a hearing can be held to determine whether a more permanent order should be issued pending final outcome of the criminal proceedings now pending against said defendant.
2. The Tribal Court is also instructed to consider any and all petitions from the victim(s) and witness(es) in this matter who feel a need for Court protection.